166DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (PG Pub. No. US 2015/0132937 A1).
Regarding claim 15, Kim teaches a method comprising:
forming an interfacial layer (¶ 0075: 32a) over a semiconductor region (¶ 0074: 31A), wherein the interfacial layer comprises a semiconductor oxide (¶ 0076: 32a comprises SiO2); 
depositing a high-k dielectric layer (¶ 0075: 32b) over the interfacial layer (fig. 3A: 32b deposited over 32a); 
depositing a blocking layer (¶ 0078: 34) over the high-k dielectric layer (fig. 3B: 34 deposited over 32b); 
depositing a metal layer (¶ 0083: 36) over the blocking layer (fig. 3C: 36 deposited over 34); 
performing an annealing process (¶ 0084: heat treatment) when the metal layer is over the blocking layer (fig. 3D: heat treatment performed with 36 disposed over 34); and 
removing the metal layer (¶ 0087: 36 removed).

Regarding claim 18, Kim teaches the method of claim 15, further comprising forming a work-function layer over the blocking layer (¶¶ 0088, 0117 & fig. 5E.  Note that since there is no fig. 9E in the disclosure of Kim, ¶ 0088 appears to be referring to additional electrode 68 in fig. 5E, and ¶ 0117 discloses that 68 includes work function characteristics).

Regarding claim 20, Kim teaches the method of claim 15, wherein the annealing process is performed at a temperature in a range between about 400 ˚C and about 535 ˚C (¶ 0051).

Claims 15-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scheiper et al. (PG Pub. No. US 2011/0049642 A1).
Regarding claim 15, Scheiper teaches a method comprising:
forming an interfacial layer (¶ 0034: dielectric base layer 252) over a semiconductor region (¶ 0034 & fig. 2a: 211 formed over semiconductor regions 202A and/or 202B), wherein the interfacial layer comprises a semiconductor oxide (¶ 0034: 252 comprises silicon-based oxide); 
depositing a high-k dielectric layer (¶ 0034: 253) over the interfacial layer (fig. 2a among others: 253 deposited over 252); 
depositing a blocking layer (¶ 0035: 207) over the high-k dielectric layer (fig. 2b among others: 207 deposited over 253); 
depositing a metal layer (¶ 0035: 254) over the blocking layer (fig. 2c: 254 deposited over 254); 
performing an annealing process (¶ 0036: heat treatment 208) when the metal layer is over the blocking layer (fig. 2c: 208 performed with 254 disposed over 207); and 
removing the metal layer (¶ 0037 & fig. 2d: at least a portion of 254 removed).

Regarding claim 16, Scheiper teaches the method of claim 15, wherein an intermixing layer is formed between the blocking layer and the high-k dielectric layer by the annealing process (fig. 2c: at least intermixing portion 254A formed between 207 and bottom portion of 253 by 208).

Regarding claim 17, Scheiper teaches the method of claim 15 further comprising: 
removing the blocking layer (pp 0037 & fig. 2d: 207 removed);
forming a work-function layer (pp 0041: 255, comprising material equivalent to work function material disclosed in pp 0052 of the instant specification) after the blocking layer is removed (fig. 2g: 255 formed after 207 is removed); and 
forming a metal-containing capping layer (pp 0041: 256) over the work-function layer (fig. 2h: 256 formed over 255)

Regarding claim 19, Scheiper teaches the method of claim 15, wherein the depositing the metal layer comprises depositing a metal selected from the group consisting of aluminum, titanium, hafnium, zirconium, chromium, tungsten, vanadium, molybdenum, and combinations thereof (¶ 0035: 254 comprises aluminum).

Claims 21-22, 25 and 27-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoentschel et al. (PG Pub. No. US 2011/0127616 A1).
Regarding claim 21
forming an oxide layer (¶ 0040: 211) over a semiconductor region (¶ 0040 & fig. 2a: 211 formed over semiconductor regions 202A, 202B and/or 202C); 
depositing a high-k dielectric layer (¶ 0040: 212) over the oxide layer (figure 2a: 212 formed over 211);
depositing a metal layer (¶ 0046: 213) over the high-k dielectric layer (figure 2e: 213 formed over 219, which comprises portions 211 and 212 as disclosed in pp 0040); and 
performing an annealing process (¶ 0041: heat treatment 203) to form an intermixing layer between the high-k dielectric layer and the metal layer (¶ 0052 & fig. 2j: 203 forms intermixing layer 222B between 219 and 213), 
wherein the intermixing layer comprises a metal oxide, with a metal in the metal oxide being diffused from the metal layer (¶ 0052: during heat treatment 203, the metal species incorporated into layer 222B to form 219B).

Regarding claim 22, Hoentschel teaches the method of claim 21 further comprising, after the annealing process, removing the metal layer (¶ 0054 & fig. 2k: 213 implicitly removed to form 215 directly on 219B).

Regarding claim 25, Hoentschel teaches the method of claim 21, wherein after the annealing process, the metal layer is substantially un-oxidized (Hoentschel is silent to oxidizing 213).

Regarding claim 27, Hoentschel teaches the method of claim 21, wherein the depositing the metal layer comprises depositing an aluminum layer (¶ 0040: in at least one embodiment, 213 includes aluminum).

Regarding claim 28, Hoentschel teaches the method of claim 21 further comprising, depositing a work- function layer over the intermixing layer (¶ 0054 & fig. 2k: 215, formed over 219B, provides a work function).

Regarding claim 29, Hoentschel teaches the method of claim 28 further comprising removing the metal layer before the depositing the work-function layer (¶ 0054 & fig. 2k: 213 implicitly removed before forming 215 on 219B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 15 above, and further in view of Ma et al. (PG Pub. No. US 2019/0019874 A1).
Regarding claim 16, Kim teaches the method of claim 15, wherein an intermixing layer is formed by the annealing process (¶ 0086: metal from 36 diffused to high-k layer 32b).
Kim is silent to forming the intermixing layer between the blocking layer and the high-k dielectric layer.
Ma teaches a metal interface layer (¶ 0023: 42) formed between a blocking layer and a high-k layer (¶¶ 0020, 0031 & fig. 1B: 42 formed between capping layer 30, similar to 34 of Kim, and high-k layer 20, similar to 32b of Kim).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Kim with the layer sequence of Ma, which includes a metal intermixing layer formed at in interface between a blocking layer and a high-k dielectric layer by a metal diffusion process.  Such a sequence provides a means to adjust the depth of the metal intermixing layer, allowing for optimization of the work function of the gate stack structure (Ma, ¶ 0032), improving electrical characteristics of the device.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 15 above, and further in view of Hoentschel.
Regarding claim 17, Kim teaches the method of claim 15 further comprising: 
removing the blocking layer (¶ 0089: in at least one disclosed embodiment, capping layer 34 and metal layer 36 both removed).
Kim further teaches embodiments including forming additional electrode layers after removing the metal layer (¶ 0115: 68 formed after removing metal layer 66), wherein the additional electrode comprises work function and protective capping properties (¶ 0117).
However, Kim is silent to the method further comprising:
forming a work-function layer after the blocking layer is removed; and 
forming a metal-containing capping layer over the work-function layer.
Hoentschel teaches forming an intermixing layer by diffusing metal into a dielectric layer (fig. 2a: 203), removing a blocking layer (¶ 0043: 213 removed to expose 219A), forming a work-function layer after the blocking layer is removed (¶ 0054: 215 formed on 219A), and forming a metal-containing capping layer over the work-function layer (¶ 0054: cap layer 217 formed over 215).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Kim with the work function and metal-containing capping layers of Hoentschel, as a means to provide a desired work function and thus optimizing threshold voltage (Hoentschel, ¶ 0054).  Such a configuration provides fabrication of highly sophisticated integrated circuits including advanced transistor elements (Hoentschel, ¶ 0002).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Hoentschel as applied to claim 21 above, and further in view of Scheiper.
Regarding claim 23, Hoentschel teaches the method of claim 21 further comprising depositing a blocking layer (¶ 0040: 214).
Hoentschel is silent to the blocking layer deposited over the high-k dielectric layer, with the metal layer being deposited over the blocking layer.
Scheiper teaches a blocking layer (207, similar to 214 of Hoentschel) deposited over a high-k dielectric layer (253, similar to 219 of Hoentschel), and a metal layer (254, similar to 213 of Hoentschel) deposited over the blocking layer (fig. 2b among others: 207 deposited on 253, and 254 deposited on 207).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the blocking layer of Hoentschel with the layer sequence of Scheiper, as a means to desired .

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Hoentschel as applied to claim 21 above, and further in view of Schaeffer et al. (US 2010/0197128 A1)
Regarding claim 26, Hoentschel teaches the method of claim 21, wherein the annealing process is performed using a process gas selected from the group consisting of N2, H2, Ar, He, and combinations thereof.
Schaeffer teaches an annealing process (¶ 0035: thermal anneal process, similar to that of Hoentschel) to diffuse metal (first and second dopant species, e.g. La and Al) from layers 23 and/or 27 into dielectric layer 22(similar to metal diffusion of Hoentschel), the annealing process using a process gas selected from the group consisting of N2 (¶ 0035: thermal anneal process performed using nitrogen process gas).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the annealing process of Hoentschel with the process gas of Schaeffer, as a means to provide an inert gas to protect undesired oxidation/contamination during the thermal annealing process.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Hoentschel.
Regarding claim 30, Hoentschel teaches the method of claim 21, wherein the annealing process is performed at a temperature in a range between about 500°C and about 900°C (¶ 0041).
Hoentschel does not teach a temperature in a range between about 400°C and about 535°C, but does teach that appropriate process parameters for the heat treatment 203 may be readily determined on the basis of experiments (¶ 0041).

Furthermore, it has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In the instant case, the temperature of Hoentschel of between 500°C and 900°C overlaps the claimed range of between about 400°C and about 535°C.

Allowable Subject Matter
I. Claims 31-34 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or clearly suggest the limitations stating:
“forming an interfacial layer over a silicon germanium region, wherein the interfacial layer comprises a silicon oxide and a germanium oxide”, and
“wherein in the annealing process, the germanium oxide in the interfacial layer is decomposed as geranium and oxygen, and the silicon oxide in the interfacial layer remains” as recited in claim 31.
Kim teaches forming interfacial layer 32a over a silicon germanium region 31A, wherein the interfacial layer is formed by thermal oxidation (¶ 0077).  Since thermal oxidation is a reaction between oxygen and substrate material, the resulting interfacial layer includes at least a silicon oxide and germanium.  However, Kim is silent to the interfacial layer including germanium oxide, or the annealing process includes decomposition of germanium oxide into geranium and oxygen, as required by claim 31.

Claims 32-34 depend on claim 31 and are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

II. Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Hoentschel in view of Scheiper teaches the method of claim 23 comprising a metal oxide intermixing layer formed between a blocking layer and a high-k dielectric layer by an annealing process (Scheiper, ¶ 0036 & fig. 2c heat treatment process 208 diffuses metal from layer 254 into oxide layer 253 through blocking layer 207, wherein at least a portion of the intermixing layer is formed between capping layer 207 and 254 (fig. 2c: 254a formed between 207 and at least a portion of 253).
However, Hoentschel in view of Scheiper is silent to wherein an additional metal oxide layer is formed between the blocking layer and the metal layer by the annealing process.

Response to Arguments
I. Applicant's arguments filed 4/23/2021, with respect to the 35 USC § 102 and 35 USC § 103 rejections of claims 15-18 and 20, have been fully considered but they are not persuasive for the following reasons.
1. Regarding the Applicant’s argument regarding the 35 USC § 102 rejection of claim 15, stating:
“Examiner asserted that Kim teaches (in paragraphs [0083]) depositing "a metal layer 36" over the blocking layer 34. Kim, however, teaches in paragraph [0082] the "curing layer 36 formed of a material containing germanium." Kim further teaches in paragraph [0083] "the material containing germanium" may include SiGe, and may be doped with at least one of boron, arsenic, and phosphorous. It is known in the art that germanium and SiGe are not metals. Rather, they are semiconductors. Accordingly, Kim fails to disclose the claim element "depositing a metal layer over the blocking layer" as recited in claim 15”
the Examiner respectfully disagrees.  In ¶ 0083, Kim discloses that in addition to the materials listed by the Applicant, layer 36 includes metal germanium (“The germanium-containing material may include metal germanium…”).  Therefore, layer 36 meets the broadest reasonable interpretation of a metal layer as recited in claim 15.

2. Regarding the Applicant’s argument regarding the 35 USC § 103 rejection of claim 16, stating:
“Applicant respectfully submits that Ma fails to teach the "intermixing layer is formed ... by the annealing process." Ma at most teaches layer 42 is separated from the bulk aluminum layer 30 "during or after the deposition" (of n-metal layer 40), and nothing in Ma teaches the intermixing layer 42 is formed by any annealing process.”
the Examiner respectfully disagrees.  In ¶ 0030 and fig. 1B, Ma teaches that layer 42 is an Al-rich layer located adjacent the high-k capping layer 30 and the high-k dielectric layer 20.  In ¶¶ 0023 & 0031, Ma teaches that layer 42 is formed by “diffusion and migration of the aluminum atoms” “through the high-k capping layer 30 and reside at the interface of the high-k dielectric layer 20 and the high-k capping layer 30”, and is “integrated with both TiN layers in-situ…deposition”.  In ¶ 0024, Ma further teaches the deposition process is conducted over a range of temperatures.  As is known in the art of semiconductor manufacturing, annealing is a heat treatment that alters the physical and sometimes chemical properties of a material.  In the instant case, at least the in-situ formation of layer 42 includes a 

II. Applicant’s arguments with respect to the 35 USC § 102 and 35 USC § 103 rejections of claims 19, 21-23 and 25-30 have been fully considered and are persuasive.  Therefore, these rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of new and/or previously cited prior art, as noted in the rejection above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/BRIAN TURNER/               Examiner, Art Unit 2894